Filed 6/22/21 P. v. Jackson CA2/4
            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
    California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule 8.1115(a). This
 opinion has not been certified for publication or ordered published for purposes of rule 8.1115(a).


     IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                SECOND APPELLATE DISTRICT
                       DIVISION FOUR


THE PEOPLE,                                                   B306544

       Plaintiff and Respondent,                              Los Angeles County
                                                              Super. Ct. No. GA009645
       v.

JACK JACKSON, JR.,

       Defendant and Appellant.



     APPEAL from an order of the Superior Court of Los
Angeles County, Suzette Clover, Judge. Dismissed.
     Adrian K. Panton, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
        In 1992, defendant and appellant Jack Jackson Jr. pled
guilty to one count of mayhem (Pen. Code, § 203), and the trial
court sentenced him to an upper term of eight years in state
prison. In 2020, Jackson filed a petition for resentencing under
Penal Code section 1170.95. The trial court denied the petition,
concluding Jackson was ineligible for relief because he was not
convicted of murder. Jackson timely appealed.
        Appellate counsel filed a brief identifying no issues and
asking us to review the record independently. (People v. Wende
(1979) 25 Cal.3d 436.) The court notified Jackson he had 30 days
to file a supplemental brief. Jackson did not file a supplemental
brief. This court has no independent duty to review the record for
reasonably arguable issues. (People v. Cole (2020) 52 Cal.App.5th
1023, 1039-1040, review granted, Oct. 14, 2020, No. S264278.) We
therefore dismiss Jackson’s appeal as abandoned. (Ibid.)




                                2
                    DISPOSITION

  The appeal is dismissed.

NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




  CURREY, J.

  We concur:




  MANELLA, P.J.




  WILLHITE, J.




                             3